Opinion by
Smith, J.,
The defendant has a constitutional right to trial by an impartial jury. The question whether he has had such trial is raised by the assignment of error to the ruling of the trial judge on the defendant’s challenge of the juror Joseph T. Nevin.
The cause of challenge, while not specifically set forth, as would be the better practice, appears from the tenor of the examination to hare been that the juror had, in effect, prejudged the case, or had contracted a bias such as to interfere' with an impartial judgment.
In all the reported cases in this state, in which an alleged prejudgment has been made the cause of challenge, the examination of the juror has shown nothing more than the formation of an opinion from newspaper or other reports, or from reading the testimony given on a previous hearing or trial. In such cases the rule is well settled that “if from the examination of the juror, it appears that he has the ability and disposition to render a verdict on the evidence alone, the law adjudges him to be competent, notwithstanding it would require evidence to change his impressions or opinions formed from what he had heard or read about the affair under investigation: ” Com. v. Crossmire, 156 Pa. 804. An exception is made of an opinion formed from hearing or reading the evidence on both sides on a former trial; “ such knowledge excludes the idea of impartiality : ” Allison v. Com., 99 Pa. 17; Staup v. Com., 74 Pa. 458; Ortwein v. Com., 76 Pa. 414. But evidence taken before the coroner is not held to create an undue bias: Ibid.
The juror, however, is not to be the final judge of his own frame of mind. It must appear judicially from the attending conditions that the juror “stands indifferent” between the commonwealth and the prisoner, and can reach a conclusion uninfluenced by a preconceived opinion. In Staup v. Com., 74 Pa. 458, the juror, after saying that he had read the evidence on a previous trial, and upon that had formed an opinion as to the guilt or innocence of the prisoner, which he still entertained, and which it would take some evidence to remove, added: “ This opinion would not bias or influence my judgment if I were sworn as a juror. If sworn as a juror I could and would make up my verdict exclusively upon the evidence given here, uninfluenced and unbiased by my present opinion.” Not*309withstanding the jnror’s own conviction of his impartiality the Supreme Court held him incompetent.
A challenge may be based on previous conduct by a juror, indicating a bias, as well as on a previously formed opinion. In Com. v. Mosier, 135 Pa. 221, a juror challenged by the commonwealth had conversed with the defendant and had exchanged cigars and drinks with him. The Supreme Court said: “We think this was sufficient. The commonwealth was not bound to accept a juror who had been on such easy terms with the defendant.” E converso, a defendant would not be bound to accept a juror whose conduct had indicated in equal measure a bias against him. In Com. v. Cleary, 148 Pa. 26, after reversal of a conviction of murder in the first degree, a petition by residents of the county was presented to the court, setting forth that the petitioners were “ of the opinion that the requirements of justice will be fully satisfied” by a plea of guilty of murder in the second degree, which the prisoner was willing to enter, and praying the court to receive such plea. A juror who had signed this petition, though not challenged, was held incompetent by the trial judge; and this was sustained by the Supreme Court, Mr. Chief Justice Paxson saying: “It (the petition) was a deliberate expression of opinion on the part of the petitioners as to the merits of the case, reduced to writing and signed by this juror. We do not think the juror, under the circumstances, should have been allowed to say that he could try the case impartially. Every man who signed that paper disqualified himself from serving as a juror on that case, and the learned judge below was entirely right in dismissing the juror in the summary manner he did.” In Com. v. Toth et al., 145 Pa. 308, two jurors, who had served on a jury which had convicted twenty-four persons of riot, were in the following week allowed to serve on the trial of three of these persons for a murder committed during the riot. But it must be borne in mind that participation in a riot by no means implies complicity or even suspicion of complicity in a murder or other crime committed during the riot. Mere presence, giving countenance and acquiescence, is sufficient to convict of riot, and whether the defendants in this case had been proved guilty of more, when tried for riot, does not appear. Nór did the jurors who had served on the trial for riot appear to have had any *310knowledge, even from hearsay, of the facts or the evidence in relation to the charge of murder. They testified that they had formed no opinion on the subject, and nothing was shown on which an allegation of prejudgment, or even of bias, could well be founded.
In the present case the juror testified that he had formed and expressed an opinion with reference to the guilt or innocence of the defendant, but not of a character to prevent him from fairly trying the case, and that if sworn as a juror he could render a verdict in accordance with the evidence produced in court. Prima facie, therefore, he was competent as a juror. But this preconceived opinion was not the only ground of challenge. It further appeared from his testimony that he was one of the proprietors of the Pittsburg Leader; that many editorials had been published in the Leader, from time to time, pronouncing the defendant guilty of the charge; that the juror had read these editorials, and had “ approved of the sentiments expressed in them with regard to this case.”
It does not appear from what source the juror’s opinion was derived. But the opinion seems to have been so deliberately formed and so firmly entertained that the journal of which he was.part proprietor, with his knowledge and approval, and as a feature of the business from which he derived a profit, set about the work of creating and stimulating public opinion against the defendant, and of propagating a belief of Ids guilt, and editorially, from time to tune, pronounced him guilty of the charge; a proceeding which, unless justified by the facts, would subject him to serious penalties both on indictment and private action for libel. Then, called to sit as a juror on trial of the charge, he thinks that he would be uninfluenced by the opinion which he held while engaged in the conviction of the defendant in this “ trial bj -newspaper.” As evidence of prejudgment, the deliberate and repeated publication of opinions, with the juror’s approval, in a newspaper in part owned by him, is not less conclusive than the deliberate expression of opinion, reduced to writing and signed by the juror, which in Com. v. Cleary was held to disqualify.
The course pursued by the juror in this case unmistakably indicates p bias against the prisoner too strong to permit a fair and impartial judgment; an opinion which, as tersely expressed *311by Mr. Justice Agnew in Staup v. Com. (supra), “ in an undue measure shuts out a different belief.” He cannot be permitted to purge himself of this bias by declaring that if sworn as a juror he would not be influenced by it. As said by Mr. Justice Paxson in Allison v. Com., supra, “Where it clearly appears that a juror has -formed a fixed opinion of the prisoner’s guilt, he should not be permitted to say that he can act impartially. He may honestly think so, but the prisoner should not be subjected to such a risk. Jurors fire but men and may be affected by a previously formed fixed opinion without intending or even knowing it. Besides, few jurors are willing to acknowledge publicly that they cannot act impartially. The law wisely delivers the accused from such a peril.” That the opinion of the juror in the present case had been formed a few months prior to the trial, does not meet the objection to it. On the contrary, that it was sufficiently deep-seated to have been held during so long a period indicates its strong and lasting character. It was not pretended that his journal’s attitude had been changed or that he had ceased to approve of its views respecting the defendant’s guilt, or that he had in any wise changed or modified his convictions on that question; the utmost claimed was that he could act uninfluenced by the opinion he had formed. Stronger reasons for pronouncing a juror disqualified, by prejudgment have seldom been presented than are shown in the present case. It is proper to say that the juror was not a volunteer for service on the panel, and while he might have honestly thought himself, impartial we may readily believe that he would have preferred not to sit on the trial. Having been regularly drawn and summoned, he was bound to appear; and having stated .everything as to which he was questioned, and held competent, he had no option but to obey the ruling of the-court and serve. But for the reasons given the challenge should have been sustained!
The second, third and fourth assignments disregard the rules of this court'and the well established principles on which they are based. These principles are thus concisely stated by Mr. Justice Mitchell in Com. v. Werntz, 161 Pa. 591: “The assignments are the pleadings in this court, and are the only part of the case that remains of record here after the remittitur to the court below. They should therefore be self-explanatory *312and self-sustaining, giving in each assignment separately the offer with so much of the preceding or accompanying evidence as is necessary to the proper understanding of the offer, the ruling of the court upon it, and if testimony objected to be admitted so much of it as may suffice to show why it was injurious to the party excepting. The neglect of these requirements is not cured by putting the necessary matter in the bill •of exceptions or elsewhere in the record or the paper-book. It belongs here whether it ifjppear again elsewhere or not.” These assignments do not contain the references to the preceding testimony necessary to make them self-explanatory, and to show fully on what they are based. While the practice of presenting an excerpt from the stenographer’s notes, in an assignment of error, has obvious advantages, it has also manifest limitations, of. which the present assignments form an instructive example. The purpose here would be better served by the formal bill of exceptions long employed by the profession, but now apparently regarded, though quite erroneously, as not “up to date.” Yet, as the case goes back for a new trial, we have at considerable trouble examined the evidence in relation to them, and are of opinion that they are not well founded. The questions embraced in the assignments appear to be within the legitimate scope of the cross-examination of a party, as indicated by the character of the issue.
The assignments relating to passages of the charge are without merit. The charge was a lucid and concise presentation of the issue, as it stood, and stated with precision the ingre.dients of the offense with which the defendant was charged in the only count of the indictment on which a conviction was finally sought. Its language throughout was conspicuously fair toward the. defendant, and all the points on which his counsel asked the court to instruct the jury were affirmed. Surely nothing more than this could be required.
The designation of the count on which the defendant was convicted as the 6th, from the marginal figure opposite its com.mencement, was not material. This was the count on which the commonwealth asked a verdict, the count to which the defendant made defense, the count on which the court instructed the jury and on which the issue was submitted. It was sufficiently identified by the marginal number,, and its designation *313by this number in the verdict, even if technically a misdescription, did the defendant no harm. Moreover a repetition of this merely formal error can readily be avoided on another trial.
As to the ninth and tenth assignments, it follows from what ,we have already said that the judgment was authorized by the verdict. It is also within the statutory limit. We hardly need add, what is apparently overlooked in these assignments, that the “judgment” and “sentence” are one and the same.
All the assignments except the first are overruled. The first assignment is sustained, the judgment is reversed, and a venire facias de novo is awarded.